Exhibit 10.2

 

SECOND AMENDED AND RESTATED CONFIDENTIAL ASSIGNMENT AND LICENSE BACK

 

This Second Amended and Restated Confidential Assignment and License Back
(hereinafter referred to as “Agreement”) is executed on November 9, 2018 and
entered into to be effective as of December 27, 2016, between EdiZONE, LLC, a
Delaware limited liability company having a place of business located at 123 E.
200 N., Alpine, UT 84004 (hereinafter referred to as “EdiZONE”) and Purple
Innovation, LLC, a Delaware limited liability company (f/k/a WonderGel, LLC)
also having a place of business located at 123 E. 200 N., Alpine, UT 84004
(hereinafter referred to as “Purple”). EdiZONE and Purple are affiliated
companies having, as of December 27, 2016, common individuals as indirect
members (hereinafter referred to as “Members”) also residing in Alpine, Utah.
EdiZONE and Purple may hereafter be referred to herein as a Party or the
Parties.

 

WHEREAS, on December 27, 2016, Members owned in equal shares the controlling
interests in both EdiZONE and Purple, and accordingly EdiZONE and Purple were
affiliated companies;

 

WHEREAS, prior to the Confidential Assignment and License Back Agreement between
EdiZONE, as Assignor, and Purple, as Assignee, executed on January 16, 2017 and
effective as of December 27, 2016, as amended and restated pursuant to the
Amended and Restated Confidential Assignment and License Back between EdiZONE
and Purple executed on November 1, 2017 and as modified March 14, 2018 (the
“Original Agreement”), EdiZONE was the (i) owner of record of the patent
applications and issued patents listed on Schedule A (all references to
Schedules herein refer to those Schedules that are attached to the Original
Agreement, as amended (other than as amended by this Agreement)) and any and all
other U.S. and foreign patents and patent applications and inventions owned by
EdiZONE and used, held for use, or otherwise necessary or desirable for the
operation of the business of Purple as currently conducted or as proposed to be
conducted (hereinafter referred to as the “Patent Properties”); (ii) owner of
the trade secrets listed on Schedule B and any and all other trade secrets,
know-how, data, and information owned by EdiZONE and used, held for use, or
otherwise necessary or desirable for the operation of the business of Purple as
currently conducted or as proposed to be conducted (hereinafter referred to as
the “Trade Secret Properties”); (iii) owner, including in some cases the owner
of record, of the trademarks and service marks listed in Schedule C and any and
all other trademarks and service marks owned by EdiZONE and used, held for use,
or otherwise necessary or desirable for the operation of the business of Purple
as currently conducted or as proposed to be conducted (hereinafter referred to
as the “Trademark Properties”); (iv) owner, including in one case the owner of
record, of the copyrights listed on Schedule D and any and all other works of
authorship and copyrights owned by EdiZONE and used, held for use, or otherwise
necessary or desirable for the operation of the business of Purple as currently
conducted or as proposed to be conducted (hereinafter referred to as the
“Copyright Properties”); and (v) owner of the physical assets listed on Schedule
E (hereinafter referred to as the “Tangible Properties”) (the Patent Properties,
Trade Secret Properties, Trademark Properties, Copyright Properties, Tangible
Properties are collectively referred to as the “Properties”) (for the avoidance
of doubt, the Properties do not include anything listed on Schedule H);

 

Page  1 of 10

 

 

WHEREAS, prior to the Original Agreement, Purple had been duly authorized to use
much of the Properties under a license agreement with EdiZONE, which agreement
was terminated by the Parties in conjunction with the Original Agreement; and

 

WHEREAS, the Parties now desire to amend and restate the Original Agreement to
provide for additional terms and conditions.

 

Accordingly, the Parties agree as follows:

 

1.  Original Agreement. This Agreement hereby amends and restates the Original
Agreement, effective retroactively to December 27, 2016.

 

2.  Patent Properties Assignment to Purple. EdiZONE hereby conveys and assigns
to Purple, and Purple accepts, EdiZONE’s entire right, title and interest in and
to the Patent Properties and the inventions disclosed therein, including all
continuation, continuation-in-part and divisional applications and all
continuing prosecution applications based in whole or in part on the
applications or on which the applications are based in whole or in part, and
including all patents, as well as reexaminations and reissues thereof resulting
from the applications. This conveyance includes EdiZONE’s entire right, title
and interest in and to all counterparts to the applications that have been or
may be filed outside the United States, whether pursued as a patent, an
inventor’s certificate, a utility model or the like, including all rights of
priority based on the applications, further including all continuation,
continuation-in-part and divisional applications and all continuing prosecution
applications based in whole or in part on the non-U.S. counterparts, and still
further including all patents, inventor’s certificates, utility models and
reissues based upon or resulting from any of the non-U.S. counterparts.

 

3.  Trade Secret Properties Assignment to Purple. EdiZONE hereby conveys and
assigns to Purple, and Purple accepts, EdiZONE’s entire right, title and
interest in and to the Trade Secret Properties.

 

4.  Trademark Properties Assignment to Purple. EdiZONE hereby conveys and
assigns to Purple, and Purple accepts, EdiZONE’s entire right, title and
interest in and to the Trademark Properties, and all good will associated
therewith, including all phonetic equivalents, for use on or in association with
any types of goods or services, and including all registrations in the United
States and throughout the world. For the avoidance of doubt, this conveyance
includes Purple’s right to monitor and direct all others who it may authorize to
use a trademark.

 

5.  Copyright Properties Assignment to Purple. EdiZONE hereby conveys and
assigns to Purple, and Purple accepts, EdiZONE’s entire right, title and
interest in and to the Copyright Properties and all issuance, extensions, and
renewals thereof, and any and all issuances, extensions, and renewals thereof.

 

6.  Tangible Properties Assignment to Purple. EdiZONE hereby conveys and assigns
to Purple, and Purple accepts, EdiZONE’s entire right, title and interest in and
to the Tangible Properties.

 

Page  2 of 10

 

 

7.  Purple’s Rights with Respect to the Properties. Subject to the rights of
EdiZONE set forth specifically herein, Purple shall have all rights of ownership
and control of the Properties, including, without limitation, the right to sell,
assign or otherwise transfer and to license and sublicense the Properties
without requiring the consent or approval of EdiZONE. Notwithstanding the
foregoing, nothing herein shall be construed to authorize Purple to take any
action not permitted to be taken by EdiZONE pursuant to the Existing Contracts
(defined below).

 

8.  Existing Contracts and Non-Consumer Cushion Contracts.

 

a.Notwithstanding anything to the contrary herein, Purple consents and agrees
that its rights to the Properties are subject to the rights of the licensees
pursuant to the contracts, agreements and licenses entered into by EdiZONE and
its predecessors in interest and listed on Schedule F and G (“Existing
Contracts”) and Purple grants EdiZONE a limited license under the Properties
solely for the purpose of enabling EdiZONE to comply with its obligations under
the Existing Contracts.

 

b.EdiZONE shall not, and shall not authorize any other person or entity to,
extend, renew, expand the scope of the intellectual property rights licensed,
grant any waiver under, compromise, or consent to any assignment or transfer of,
any of the Existing Contracts (whether or not such extension, renewal, expansion
of the scope of intellectual property rights, or other action is permitted or
provided for under the terms of any Existing Contracts, but not if the terms of
any Existing Contract require such extension, renewal or other action under the
circumstances). To the extent that any Existing Contract is automatically
renewable unless terminated by EdiZONE, EdiZONE shall be obligated to terminate
such Existing Contract at the earliest possible date following the date hereof.
In addition, (i) in the event that the counterparty to any Existing Contract
shall breach any of the terms thereof, under circumstances giving EdiZONE the
right to terminate the Existing Contract, EdiZONE shall terminate such Existing
Contract as promptly as practicable, in accordance with the terms of the
Existing Contract, and (ii) EdiZONE shall not, at any time, enter into any new
agreement, arrangement or commitment with any person or entity with respect to
the Properties or products made using or embodying the same. The rights of
EdiZONE set forth in this Section shall expire to the extent and at such time as
each of the Existing Contracts expires or terminates. Notwithstanding anything
herein to the contrary, nothing herein shall require EdiZONE to breach any
Existing Contract.

 

c.In consideration for the assignment of the Properties and the other
obligations of EdiZONE pursuant hereto, Purple agrees that it shall not engage
in any business activity which would cause EdiZONE to be in breach of any
Existing Contract by reason of Purple’s activity.

 

9.  EdiZONE Restrictive Covenant. In consideration for the license granted in
Section 8 above, and the other obligations of Purple pursuant hereto, EdiZONE
agrees that it shall not engage or otherwise cause any other person or entity to
anywhere in the world, directly or indirectly, to engage in any business
activity competitive with Purple, including, without limitation, developing or
assisting in the development of any patents, trade secrets or other intellectual
property competitive with the intellectual property used in consumer cushioning
products.

 

Page  3 of 10

 

 

10. Enforcement of Intellectual Property Rights.

 

a.EdiZONE shall have an affirmative duty to monitor the compliance of its
contractual assignees, licensees or sublicensees that may infringe upon or
otherwise affect the Patent Properties, Trade Secret Properties or Purple’s
other rights hereunder, in a commercially reasonable manner, in accordance with
past vigilant practices.

 

b.If (a) either Party has knowledge of any threatened, suspected, alleged, or
actual infringement or misappropriation of any of the Patent Properties or any
of the Trade Secret Properties or (b) a third party alleges that any of the
Patent Properties is invalid or unenforceable, or claims that a licensed
product, or its use, development, manufacture, or sale infringes such third
party’s intellectual property rights, then in either such case the Party
possessing such knowledge or such awareness of such allegations shall promptly
provide written notice as soon as practicable to the other Party and provide it
with all details of such infringement, misappropriation or claim, as applicable,
that are known to such Party.

 

c.The Parties recognize that it may be in the best interest of both Parties to
cooperate in any settlement discussions relating to any threatened, suspected,
alleged, or actual infringement or misappropriation of any of the Patent
Properties or Trade Secret Properties, and the Parties agree to negotiate in
good faith concerning such cooperation for thirty (30) days following
notification of such infringement or threat (the “Notice” and the date of such
Notice, the “Notice Date”). The negotiation shall include such items as the
sharing of costs and the sharing of awards or settlement payments.

 

d.In the event that the Parties are unable to reach an agreement (to their
mutual satisfaction) regarding cooperation pursuant to subsection c above within
thirty (30) days after the Notice Date, or such other period as they may agree,
Purple may, in its sole discretion and at its own expense, take any action that
it deems appropriate (including no action) concerning such suspected
infringement of or threat to any Patent Properties or Trade Secret Properties
including, without limitation, the right to enforce the Patent Properties or
Trade Secret Properties against third parties and any Patent Properties and
Trade Secret Properties which are licensed to EdiZONE in this Agreement. To the
extent practicable, Purple shall provide EdiZONE with reasonable notice with
respect to any such proceedings or actions. If Purple receives any monetary
recovery from such suspected infringer, Purple may use and dispose of such
monetary recovery as it deems appropriate.

 

Page  4 of 10

 

 

e.If Purple has not taken any action with respect to a matter brought to
Purple’s attention by Notice within one hundred and twenty (120) days after the
Notice Date, EdiZONE may, subject to Purple’s approval, which may not be
unreasonably withheld or delayed, and at EdiZONE’s own expense, to the extent
necessary or desirable to comply with EdiZONE’s obligations under the Existing
Contracts, take action against third parties referred to in the Notice
concerning such suspected infringement of or threat to any Patent Properties or
Trade Secret Properties which are licensed to EdiZONE in this Agreement. If
EdiZONE receives any monetary recovery from such suspected infringer, EdiZONE
may use and dispose of such monetary recovery as it deems appropriate.

 

f.To the extent it is necessary for EdiZONE or Purple to be joined in any
enforcement proceeding or action commenced by the other Party, EdiZONE or
Purple, as the case may be, agrees to voluntarily join or allow the other Party
to sue in its name subject to the Party commencing such proceeding or action
fully indemnifying and holding harmless the other Party from any and all costs,
losses, liabilities, claims or other expenses (including, without limitation,
reasonable attorneys’ fees) arising from such joinder in the enforcement
proceeding or action; provided, however, that no such indemnification obligation
shall arise from the breach of any license or agreement by the other Party, or
the wrongful act or deed of the other Party or its officers, directors, members,
equityholders, agents or representatives.

 

g.In any action or proceeding, the Parties agree to cooperate with each other in
all matters that relate to or affect the prosecution, validity, enforceability
and protection of the Patent Properties and Trade Secret Properties.

 

h.The Parties agree that Purple shall have the exclusive right to make all
decisions regarding and arising out of the prosecution and related proceedings
or actions involving the patentability, validity, enforceability and protection
of the Patent Properties or Trade Secret Properties before any agency, court or
other tribunal where such issues are raised. To the extent practicable, Purple
shall provide EdiZONE with reasonable notice with respect to any such
proceedings or actions. If Purple declines to take any of the foregoing
protective actions with respect to any Patent Properties or Trade Secret
Properties which are licensed to EdiZONE in this Agreement then EdiZONE shall
have the right, but not the obligation, with Purple’s prior written consent,
which shall not be unreasonably withheld or delayed, to take such protective
actions, at EdiZONE’s own expense, to the extent such protective actions are
necessary or desirable to comply with EdiZONE’s obligations under the Existing
Contracts.

 

11. Confidentiality. EdiZONE agrees to take reasonable steps to keep
confidential and not disclose to any person or entity any Confidential
Information (as defined below) and shall not disclose the Confidential
Information to any third party without the prior written consent of Purple, in
its sole discretion, except that EdiZONE may disclose the Trade Secret
Properties to the extent required by and solely in accordance with the terms and
conditions of the Existing Contracts. EdiZONE shall use commercially reasonable
efforts to enforce the confidentiality provisions in all Existing Contracts. As
used in this Agreement, “Confidential Information” includes any and all
information, in any form, relating to the Trade Secret Property, or to EdiZONE’s
or Purple’s respective businesses (including but not limited to their respective
budgets, business plans, marketing plans, personnel matters, business contacts,
products, processes, know-how, designs, methods, improvements, discoveries,
inventions, ideas, data, programs, and other works of authorship), but shall not
include any information which (i) is, without any breach of any duty of
confidentiality owed to EdiZONE or Purple, in the public domain, (ii) was
already known to the receiving party, provided the receiving party can produce
contemporaneous documentary evidence showing such prior knowledge, (iii) is
received by the receiving party independently and in good faith from a third
party, provided that, to the receiving party’s knowledge, such third party is
not in breach of any duty of confidentiality relative to such information; and
(iv) is developed by the receiving party independently of any Confidential
Information received from EdiZONE or Purple, as evidenced by documentary or
other tangible evidence.

 

Page  5 of 10

 

 

12.  Excluded Properties. The Parties agree, and for the avoidance of doubt and
for purposes of clarity, that the properties listed on Schedule H are not part
of the Properties and are not conveyed or assigned pursuant hereto.

 

13.  Registration; Prosecution and Defense Rights.

 

a.To the extent not already recorded, at Purple’s expense and as promptly as
practicable after the date hereof, EdiZONE shall file with the United States
Patent and Trademark Office (“USPTO”) assignments and other documentation to
effectively assign to Purple the Patent Properties and the Trademark Properties,
and shall file with the United States Copyright Office (“USCO”) assignments and
other documentation to effectively assign to Purple the Copyright Properties.
EdiZONE authorizes the Commissioner for Patents and the Commissioner for
Trademarks in the USPTO and the Register of Copyrights in the USCO, and
officials of any corresponding entities or agencies in any other jurisdictions,
to record and register any such assignments of the Properties. Following the
date hereof, EdiZONE shall take such steps and action, and provide such
cooperation and assistance to Purple and its successors, assigns and legal
representatives, as may be necessary to effect, evidence, or perfect the
assignment of the Properties to Purple and its successors and assigns, including
the execution and delivery of any affidavits, declarations, oaths, exhibits,
assignments, powers of attorney, or other documents.

 

b.EdiZONE hereby grants to Purple, and Purple accepts, the right to prosecute
(such term including filing of a patent application or trademark or copyright
registration application) and defend the applications for patents, trademarks
and copyright and all related patents, trademarks and copyrights assigned or
licensed to Purple in this Agreement, including without limitation any
opposition proceedings, reissue applications, reexaminations, and nullity or
invalidity proceedings. EdiZONE authorizes all governmental bodies having the
power to issue patents, reissues, inventor’s certificates or utility models to
issue a patent, reissue, inventor’s certificate or utility model based on the
patent applications or to register any trademark or copyright based on any
trademark or copyright applications, or any related applications as described
above, in the name of Purple.

 

Page  6 of 10

 

 

14.  Further Assurances. EdiZONE agrees upon request and without further
consideration, except for the reimbursement of its reasonable costs: (a) to
assist Purple in prosecuting any existing application in the Patent Properties,
Trademark Properties or Copyright Properties and all related applications as
described above, as well as opposition proceedings, reissue applications,
reexaminations, and nullity or invalidity proceedings, (b) to provide Purple
with information concerning any of the Properties to enable Purple to obtain,
secure and protect the rights granted under this Agreement; (c) to sign papers,
take oaths and testify in legal proceedings to enable Purple to obtain, secure
and protect the rights granted under this Agreement; and (d) to perform all acts
reasonably necessary to enable Purple to obtain, secure and protect the rights
granted under this Agreement. EdiZONE expressly agrees, without limiting the
foregoing, to execute at Purple’s expense separate assignment agreements as may
be deemed necessary or appropriate by Purple for filing with the USPTO or any
other governmental entity or authority.

 

15.  Warranties and Covenants.

 

a.Except as specifically set forth herein, EdiZONE makes no representation or
warranty with respect to its title to the Properties.

 

b.EdiZONE represents and warrants to Purple that its assignment of the
Properties to Purple pursuant hereto does not breach (i) the operating agreement
or any other governing document of EdiZONE, or (ii) any law rule or regulation,
or any governmental or administrative order, directive, decree applicable to
EdiZONE or its properties or business; or (iii) contract, agreement, license or
sublicense to which EdiZONE is a party or pursuant to which it or any of its
assets or properties is subject or bound.

 

c.EdiZONE represents and warrants to Purple that the Properties are all of its
patents, patent applications, inventions, trademarks, service marks, trade
secrets, know-how, data, information, copyrights, and works of authorship that
are used, held for use, or otherwise necessary or desirable for the operation of
the business of Purple as currently conducted or as proposed to be conducted.

 

Page  7 of 10

 

 

d.EdiZONE further represents and warrants to Purple that no assignment, grant,
mortgage, license or other agreement or encumbrance affecting the Properties has
been made or entered into by EdiZONE, except as set forth on Schedules F and G
and that, except as set forth in such Schedules, the full right to convey the
Properties is possessed by the EdiZONE, except that some of the patents on
Schedule A are the result of assignments from Stryker’s predecessor-in-interest,
Gaymar Industries.

 

16.  Limitation to Warranties. The Properties conveyed hereunder are transferred
and assigned “as is” and without any warranties not expressed herein, expressly
excluding but not limited to warranties that the Properties are safe or will
meet Purple’s needs and intended use or purposes or are fit for a particular
purpose, merchantable, in good repair or without defects. In addition, no
representation is made herein that any of the inventions is patentable, that the
trademarks are registrable, that the trade secrets are unknown by others or not
in the public domain, or that the intangible properties are valid or enforceable
against third parties.

 

17.  Indemnification. Each of the Parties hereto agrees to indemnify and hold
harmless the other Party from any and all costs, losses, liabilities, claims and
other expenses (including, without limitation, reasonable attorneys’ fees)
related to, or arising out of (i) the breach by such Party of any of the
representations, warranties or covenants set forth herein, or (ii) the use at
any time by such Party or its licensees of the Properties.

 

18.  Assignability; Binding Effect. EdiZONE may not assign the license back
rights related to the Existing Agreements granted to it under this Agreement in
whole or in part without the prior written consent of Purple, which shall not be
unreasonably withheld or delayed. Purple may assign the Patent Properties,
Copyright Properties, Trademark Properties, Trade Secret Properties, Tangible
Properties, subject to the terms hereof and the Existing Contracts, without the
express written consent of EdiZONE. This Agreement shall be binding upon the
Parties and upon their respective successors and permitted assigns, including,
without limitation, any transferee of any of the Properties as permitted by the
terms hereof.

 

19.  Consideration. Each Party acknowledges that the other Party has provided,
and it has received, valuable consideration sufficient and adequate for the
rights granted to it under this Agreement, and for the benefit of the Parties’
respective Members.

 

20.  Controlling Law and Jurisdiction. This Agreement shall be construed in
accordance with the law of the State of Utah applicable to agreements that are
executed and fully performed therein. The Parties agree that the courts of the
State of Utah and the United States District Courts therein shall have exclusive
jurisdiction of any action or proceeding arising out of or related to this
Agreement, without consideration of the applicable laws pertaining to conflict
of laws.

 

Page  8 of 10

 

 

21.  Dispute Resolution. The Parties agree that should any dispute arise out of
or relate to this Agreement or the breach thereof, which dispute the Parties
cannot settle among themselves, the dispute shall be submitted to nonbinding
mediation as a condition precedent to the commencement of any action at law or
in equity. The mediation will be held in Salt Lake City, State of Utah, and
shall be conducted in accordance with the mediation rules then applicable of the
mediation service mutually agreed to by the Parties at that time (the
“Service”). The aggrieved Party shall send written notice (“Notice”) to the
other Party who within five (5) business days shall provide a list of acceptable
mediation services and its response to the substance of the request. The Parties
shall cooperate with the Service so that the matter can be expeditiously
submitted for resolution proceedings. The Parties shall share the cost of the
mediation equally. Unless otherwise agreed, and except as may be necessary to
enforce payment of attorneys’ fees by a non-cooperating Party, all proceeds and
submissions of the mediation shall be confidential and shall not be used for any
purpose other than in the mediation proceedings. In the event that the Parties
are unable to agree upon a Service within ten (10) business days after the
aggrieved Party shall send the Notice to the other party, or in the event that
the matter is not fully resolved within thirty (30) days from the date of the
Notice, either Party shall be free to commence an action at law or in equity in
any federal or state court having jurisdiction thereof, in accordance with the
provisions of Section 20 hereof.

 

22.  Attorneys’ Fees and Costs. The prevailing party in any proceeding or action
brought by one Party to this Agreement against the other Party, and which
relates to this Agreement, shall be entitled to recover from the other Party its
reasonable attorneys’ fees and costs. The payment of attorneys’ fees and costs
shall be included in all indemnification obligations herein.

 

23.  Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, it shall be amended by the Parties consistent with the
intent of this Agreement to the narrowest extent possible to render that
provision valid and enforceable or, if necessary, removed from this Agreement,
and shall not affect the validity and enforceability of the other provisions of
this Agreement.

 

24.  Amendment and Integration. This Agreement constitutes the entire agreement
among the Parties hereto and may not be amended or modified without the prior
consent of the other Party, given in writing. This Agreement supersedes all
prior agreements and understandings among the Parties with respect to the
subject matter hereof; provided, however, that, for the avoidance of doubt, the
March 3, 2017 Confirmatory Assignment (regarding patents) and Confirmatory
Assignment (regarding trademarks), entered into for filing with the United State
Patent and Trademark Office, the March 3, 2017 Exclusive License Agreement
(regarding trademarks not yet assignable) and the April 11, 2017 Assignment, are
agreed to continue to be in full force and effect notwithstanding this Agreement
that is dated to be effective prior to those agreements.

 

(signatures on next page)

 

Page  9 of 10

 

 

[Signature Page to Second Amended and Restated Confidential Assignment and
License Back]

 

EdiZONE, LLC

 

/s/ Terry Pearce   November 8, 2018 By:  Terry Pearce   Date Title:  Manager    
      Purple Innovation, LLC           /s/ Joseph Megibow   November 9, 2018
By:  Joseph Megibow   Date Title:  CEO    

 

Page  10 of 10

